 

Exhibit 10.2

 

 

[tm2032147d1_10-2img01.jpg]

 

 

September 29, 2020

 

Edmund J. Schwartz

22 Avon Road

Warren, New Jersey 07059

 

Dear Ed:

 

This letter shall serve to amend the terms of the letter agreement, dated May
12, 2020 (the “ Letter Agreement”), among you, Summer Infant, Inc. and Summer
Infant (USA), Inc. (together, the “Company”) in regards to your consulting
arrangement with the Company (this “Amendment”).

 

The Letter Agreement is hereby amended to provide that you shall be eligible to
receive a cash bonus as if you were a participant in the Company’s 2020 Annual
Bonus Plan (the “Plan”) for the third and fourth fiscal quarters of fiscal year
2020, with a bonus target equal to 40% of your annual compensation. The same
terms and conditions as set forth in the Plan shall apply to your eligibility to
receive a bonus pursuant to this Amendment.

 

Except as explicitly modified herein, terms and conditions of the Letter
Agreement shall remain in full force and effect. This Amendment and the Letter
Agreement constitute and contain the entire agreement of the parties hereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof

 

Sincerely,

 

Summer Infant (USA), Inc.

 



By: /s/ Stuart Noyes          Stuart Noyes, President         Agreed to and
accepted:         /s/ Edmund J. Schwartz   Edmund J. Schwartz   Date: 9-29-2020
 

 



   

 